Citation Nr: 1611035	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, claimed as due to an undiagnosed illness or other qualifying chronic disability or secondary to fibromyalgia, to include whether new and material evidence has been received to reopen a previously denied claim.  

2.  Entitlement to service connection for a sleep condition, to include sleep apnea and restless leg syndrome, claimed as secondary to fibromyalgia, to include whether new and material evidence has been received to reopen a previously denied claim.  

3.  Entitlement to service connection for migraine headaches, claimed as secondary to fibromyalgia, to include whether new and material evidence has been received to reopen a previously denied claim.  

4.  Entitlement to an increased disability rating in excess of 20 percent for left leg thrombophlebitis, status post deep vein thrombosis and stent placement.  

5.  Entitlement to an initial compensable disability rating for major depressive disorder aggravated by fibromyalgia, prior to November 7, 2014, and an evaluation in excess of 40 percent beginning November 7, 2014.  
 
 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, July 2010, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in December 2015.  A transcript of the hearing has been associated with the claims file.  

The Board has recharacterized the issue involving service connection for sleep apnea to involve any sleep condition, including sleep apnea and restless leg syndrome.  This recharacterization is needed to best reflect the broad scope of the issue intended by the Veteran, as shown by her Board hearing testimony.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Board Hr'g Tr. 5.  

During the course of the appeal, in a June 2015 rating decision, the RO increased the evaluation of major depressive disorder from noncompensable (zero percent) to 40 percent, effective on November 7, 2014.  These staged ratings (zero and 40 percent) do not represent the maximum disability rating assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum she is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

At the Board hearing, the Veteran testified that she was still working in a job with Family and Medical Leave Act (FMLA) approval.  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

A petition to reopen a prior claim of service connection for PTSD was raised by the Veteran in December 2015 (see Board Hr'g Tr.2 and a December 2015 VA 21-526EZ, Fully Developed Claim (Compensation)).  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a sleep condition and migraine headaches, plus the issue of entitlement to a higher rating for major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1 An original claim of service connection for fatigue, a sleep condition, and headaches became final when the Veteran did not file a timely substantive appeal after an August 2005 statement of the case (SOC), but the evidence received since the original claim became final is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  The Veteran is a Persian Gulf War Veteran, and has been diagnosed with chronic fatigue syndrome, which is shown to have manifested to at least a 10 percent degree of severity.  

3.  Throughout the period of appellate review, the Veteran's left leg thrombophlebitis left leg, status post deep vein thrombosis and stent placement, is shown to have been productive of a disability picture involving persistent edema and stasis pigmentation.


CONCLUSIONS OF LAW

1.  As pertinent evidence received since the prior denial regarding the claim of service connection for chronic fatigue syndrome is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  As pertinent evidence received since the prior denial regarding the claim of service connection for a sleep condition, to include sleep apnea and restless leg syndrome, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  As pertinent evidence received since the prior denial regarding the claim of service connection for migraine headaches is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria to establish service connection for a chronic fatigue syndrome are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

5.  The criteria for assignment of a 40 percent rating, but no higher, for left leg thrombophlebitis left leg, status post deep vein thrombosis and stent placement, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, DCs 7120, 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board below reopens the claims of service connection for chronic fatigue syndrome, a sleep condition, and migraine headaches.  The Board also grants service connection for chronic fatigue syndrome.  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  

With regard to left leg thrombophlebitis, status post deep vein thrombosis and stent placement, the Veteran was sent a comprehensive letter in July 2007, which was sent prior to the August 2008 rating decisions on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  Her service treatment records have been obtained and appear to be complete.  Also, those relevant VA treatment records during the appeal period are of record.  Although the Board remands a separate increased rating claim in part to obtain missing VA medical records, it does not appear that those missing records pertain to thrombophlebitis as the RO made a specific request during the same time period for records concerning thrombophlebitis.  The Veteran did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, most recently in November 2014, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that her symptoms have materially increased in severity since the last VA examination conducted for the disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

C.  Bryant

As noted in the Introduction section, the Veteran testified at a hearing before the Board. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully discussed the issue involved in the increased rating claim, to include that to establish an increased rating the focus is on what her symptoms are and how they produce the higher-level impairment that she's describing.  Board Hr'g Tr. 25-26.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See Board Hr'g Tr.  32.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  New and Material Evidence 

A.  Applicable Law

(1) Finality of Prior Claims

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that the RO mailed notice of the rating decision.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also 38 C.F.R. § 20.200.

Generally, a VA decision becomes final if an NOD is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  

To the contrary, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, 27 Vet. App. 431 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

(2) Reopening

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).

"New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

B.  Discussion

(1) Finality of Prior Claims

The Veteran filed an original claim of service connection in July 2003.  The RO issued a rating decision in February 2004.  The Veteran filed an NOD in April 2004, after which the RO issued an SOC in August 2005.  The RO denied service connection for fatigue and a sleep condition because an October 2003 VA examination found these to be symptoms of fibromyalgia, and denied service connection for headaches because the October 2003 VA examination found the headaches to be a "known clinical diagnosis."  The pertinent evidence associated with the claims file at that time consisted of the Veteran's STRs, her VA medical records, and the results of the October 2003 VA examination.  

The SOC was sent to her last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed she received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then file a timely substantive appeal following the August 2005 SOC.  

Additional VA medical records were added to the claims file in August 2005, which was within 60 days of the August 2005 SOC.  These medical records show complaints of fatigue and headaches, but are not material to the central reason those claims were denied - they do not indicate a nexus to service, including on the basis of the Persian Gulf War.  Accordingly, these records are not new and material evidence within the meaning of 38 C.F.R. § 3.156(b).  

Accordingly, the original claim became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

(2)  Subsequent Evidence Received

The evidence associated with the claims file since the original claim became final includes VA medical records, the results of VA examinations conducted in January 2010 and September 2015, plus the Veteran's Board hearing testimony.

The Board finds that this evidence is "new" because it was not before the adjudicator at the time of the last adjudication.  The Board also finds that the new evidence is "material" because it shows diagnoses of the claimed conditions, plus it relates to whether the current conditions may be a result of her service, which were the reasons the claims were previously denied.

Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for chronic fatigue syndrome, a sleep disorder, and migraine headaches.  

The Board also notes that the Veteran's military personnel file was obtained in January 2006, which was after the original claim became final.  The original claim may not be reconsidered pursuant to 38 C.F.R. § 3.156(c), however, because these records contain basic administrative data, but no facts that were in dispute at the time of the prior denial.  See Blubaugh v. McDonald, 773 F.3d 1310, 1314 (Fed. Cir. 2014) (Section 3.156(c) will not apply if the only relevant information contained in the new service department record is the specific time period during which he served in Vietnam when the dates of the Veteran service in Vietnam, were never in question and did not lead to the VA's eventual award of benefits).  Accordingly, § 3.156(c) does not allow for reconsideration of the original claim. 

Hence, the appeal to this extent is allowed.  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability:  (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness;  (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).

For purposes of this section:  (1) The term Persian Gulf veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  (2) The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).  

B.  Discussion

In this case, service connection must be granted for chronic fatigue syndrome.  

There is no dispute that the Veteran is a Persian Gulf War veteran within the meaning of 3.317(e).  Her DD Form 214 confirms service in Southwest Asia.  Therefore, she is a Persian Gulf War veteran.  

Furthermore, she underwent a VA examination in October 2003, which resulted in a diagnosis of chronic fatigue syndrome.  A later VA examiner in January 2010 concluded that a diagnosis of chronic fatigue syndrome was not possible because other clinical conditions had not been excluded.  However, upon more recent VA Persian Gulf War examination in September 2015, the diagnosis of chronic fatigue was confirmed.  Thus, a current diagnosis of chronic fatigue syndrome is established.

Finally, the evidence shows that the disability has manifested to at least a 10 percent disability level involving symptoms which wax and wane but resulted in periods of incapacitation of at least one but less than two weeks total duration per year.  During the September 2015 Persian Gulf War examination, it was noted that her symptoms involved extreme, generalized fatigue, and she had missed a lot of work.  Earlier, during a January 2010 VA Mental Health consultation, it was noted that the Veteran had been unable to get out of bed during the holidays due to this fatigue.  In light of this evidence, the record demonstrates that the disability level has manifested to at least the 10 percent disability level under 38 C.F.R. § 4.88b, DC 6354.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim under 38 C.F.R. § 3.317.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  This outcome represents a complete grant of the benefit sought on appeal.  

IV.  Increased Ratings

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Left Leg Thrombophlebitis 

The Veteran is seeking an increased rating for left leg thrombophlebitis.  She filed a claim for increase in April 2008 , which begins the period of appellate review now before the Board (including consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 20 percent rating throughout the appeal period.  

(1) Rating Schedule

The Veteran's disability has been assigned a disability rating under Diagnostic Code (DC) 7121 of 38 C.F.R. § 4.104.  The applicable rating schedule is set forth as follows:

7121   Post-phlebitic syndrome of any etiology:

With the following findings attributed to venous disease:

Massive board-like edema with constant pain at rest
100 
Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration
60 
Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration
40 
Persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema
20 
Intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery
10 
Asymptomatic palpable or visible varicose veins
0
NOTE: These evaluations are for involvement of a single extremity. If more than one extremity is involved, evaluate each extremity separately and combine (under §4.25), using the bilateral factor (§4.26), if applicable. 


Also potentially pertinent are the diagnostic criteria of DC 7120, which are also set forth in 38 C.F.R. § 4.104.

7120   Varicose veins: 

With the following findings attributed to the effects of varicose veins: Massive board-like edema with constant pain at rest
100 
Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration
60 
Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration
40 
Persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema
20 
Intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery
10 
Asymptomatic palpable or visible varicose veins


(2) Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's disability picture more nearly approximated the rating criteria for a 40 disability rating as there is evidence of persistent edema and stasis pigmentation.  

Specifically, the Veteran underwent VA examinations in June 2008 and February 2010.  These examinations found her disability to involve pain, edema, and dark pigmentation of the skin.  A VA Vascular clinic consultation in May 2012 likewise found stasis pigmentation.  Her VA primary care provider in November 2013 also found some skin pigmentation, as did a November 2014 VA examination.  Again in April 2014, a VA consultation found dark pigmentation.  

This evidence reveals persistent edema and stasis pigmentation, with or without intermittent ulceration, which are the symptoms required for a 40 percent disability level.  Accordingly, the higher rating is warranted.  See 38 C.F.R. § 4.104, DC 7121.  

The next higher rating, 60 percent, is not warranted as there is no evidence of persistent ulceration.  The February 2010 VA examination noted ulceration occurring intermittently.  Throughout the remainder of the medical records, which appear to be complete, there is no evidence of ulcers.  In fact, the medical records routinely demonstrate the affirmative absence of ulcerations, including, most recently, during the November 2014 VA examination.  The Veteran herself testified at the Board hearing December 2015 Board hearing that she had not had any ulcers.  See Board Hr'g Tr. 24.  She explained that her doctor told her that her condition "hadn't gotten that bad yet, but eventually they will, because of the thrombophlebitis."  Board Hr'g Tr. 28.  

This evidence establishes one instance of intermittent ulceration.  The current 40 percent rating covers a condition involving intermittent ulceration.  See 38 C.F.R. § 4.104, DC 7121.  As the evidence demonstrates that there has not been persistent ulceration, the next higher rating disability level, 60 percent, is not shown.  See id. 

Thus, a 40 percent rating, but not higher, is for assignment.  The Board notes that the Veteran is also diagnosed with varicose veins, which a February 2010 VA examiner, in a February 2010 addendum, explained was related to the Veteran's thrombophlebitis.  This disability could be rated alternatively under DC 7120.  However, the rating schedule for both disabilities, under DCs 7121 and 7120, are identical.  Moreover, the evidence does not distinguish between the symptomatology associated with each condition.  Instead, the medical records indicate that the symptoms overlap.  Thus, her symptoms are already evaluated under the current 40 percent rating, and a separate rating cannot be assigned on the basis of her varicose veins.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Mittleider, 11 Vet. App. at 182.  

The Board finally notes that this condition is associated with functional impairments involving difficulty walking and use of a walker, as indicated throughout the VA examinations, most recently in November 2014.  A higher rating may not be based on such functional impairments, however, as her disability is not a musculoskeletal condition.  See 38 C.F.R. §§ 4.59, 4.71a; see also Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011); Burton v.  Shinseki, 25 Vet. App. 1, 5 (2011).  

In conclusion, when reconciling the various medical reports into a consistent picture, it must be found that the Veteran's disability picture is most consistent with a 40 percent disability level.  Staged ratings are not warranted as this disability level appears to have been constant throughout the appeal period.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  



D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected thrombophlebitis disability is manifested by signs and symptoms such as persistent edema and stasis pigmentation with associated pain and limited ability to stand and walk for long periods.  The diagnostic codes in the rating schedule corresponding to disabilities of post-phlebitic syndromes provide disability ratings on the basis of these symptoms, including functional limitations involving aching and fatigue in leg after prolonged standing or walking.  See 38 C.F.R. § 4.104.  Thus, the signs and symptoms of the Veteran's disability, and their resulting functional impairments, are expressly contemplated by the rating schedule.  

Because the rating schedule was purposely designed to compensate for such functional effects of her disabilities in all spheres of her daily life, including at work and at home, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  See 38 C.F.R. §§ 4.114, DC 7121.  In short, there is nothing exceptional or unusual about the Veteran's disability picture because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  


ORDER

New and material evidence has been received to reopen the claim of service connection for chronic fatigue syndrome, and service connection for chronic fatigue syndrome is granted.

As new and material evidence has been received to reopen the claim of service connection for a sleep condition, to include sleep apnea and restless leg syndrome, , the appeal to this extent is granted.  

As new and material evidence has been received to reopen the claim of service connection for migraine headaches, the appeal to this extent is granted. 

A 40 percent disability rating, but no higher, for left leg thrombophlebitis left leg, status post deep vein thrombosis and stent placement, is granted. 


REMAND

A.  Service Connection

The Board above reopens the claims of service connection for a sleep condition and migraine headaches.  At present, VA examinations are needed to fully address the complex medical questions raised by the claims, to include multiple theories of entitlement.  

Specific to the claim of service connection for migraine headaches, the Board notes that the claims file raises a direct theory of entitlement.  Her service treatment records (STRs) show treatment for headaches in March 1991(two occasions) and March 1992.  The March 1992 treatment appears to have resulted in an assessment of tensions headaches "by description" and "not cluster or migraine headaches."  A VA examination is needed to determine if there is a relationship between the Veteran's current headaches and this in-service treatment.  

Common to both remanded claims, the claims file also raises a Persian Gulf War theory of entitlement pursuant to 38 C.F.R. § 3.317 and a secondary theory of entitlement pursuant to 38 C.F.R. § 3.310.  A VA examination is needed to address the question related to these alternative theories of entitlement.  

B.  Increased Rating for Depression

The claim for a higher initial rating for depression must be remanded for two reasons.  

First, the RO granted service connection for this condition on a secondary basis, finding that the Veteran's service-connected fibromyalgia aggravated the condition.  

When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA is required to service connect the degree of aggravation of a nonservice-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  Any increase attributable to other causes is beyond the scope of Allen and may not be compensated unless specifically authorized by statute.  Claims Based on Aggravation of a Nonservice-Connected Disability, 71 FR 52744-01.  

Accordingly here, it has been determined that the degree of disability existing prior to the aggravation by fibromyalgia was 30 percent  On this basis, the RO assigned a noncompensable (zero percent) disability rating during the initial staged rating period from April 3, 2008, until November 7, 2014.  This percentage was derived from a determination that the disability level during that initial rating period was 30 percent; the pre-aggravation baseline of 30 percent was then deducted.  The second staged rating is 40 percent beginning November 7, 2014.  This percentage was derived by a determination that the disability level beginning from that date was 70 percent minus the 30 percent pre-aggravation baseline.  

The baseline determination was based on an April 2011 VA examiner's opinion indicating that the Veteran first sought treatment for depression in August 2005, but only "more recently reported depressive symptoms with increase in chronic pain and worsening physical problems."   This statement is problematic in the instant context because the VA examiner did not specify the dates(s) of the medical records to which she was referring to as "more recently."  The RO, in its August 2011 rating decision (granting service connection for the condition) identified an August 2008 medical record reflecting complaints of physical problems.  However, the Board has not been able to locate the VA medical records from 2008 in the record.  

Even were that medical record in evidence, it would appear that the VA examiner's or the RO's summary is not based on a complete or accurate factual premise.  

Of particular note, although the RO identified an August 2008 medical record as the first instance where the Veteran complained of physical symptoms in the context of her depression, the claims file contains an August 2007 VA Fibromyalgia examination which specifically lists symptoms of anxiety and depression (in the second line) as symptoms of her fibromyalgia.  

The Board has also identified an August 2005 VA Mental Health consultation, which lists on Axis IV the Veteran's complaints of being able to work only-part time due to physical limitations.  An Axis IV assessment reflects a medical determination of a competent expert, made after a full evaluation of a veteran, as to the conditions and events relating to that veteran's current psychiatric condition.  Consequently, it constitutes competent medical nexus evidence.  Hernandez-Toyens v. West., 11 Vet. App. 379, 382 (1998) (citing the DMS-III-R).  Accordingly here, the August 2005 notation on Axis IV would appear, based on the Board's perspective as a non-medical expert, to be some indication that her physical condition may have related to her psychiatric condition at that time.  This was not addressed by the April 2011 VA examiner or the RO.  

Relatedly, an effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Thus, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Here, the April 2011 VA examiner appears to have considered only the documented instances of complaints of physical problems in the context of mental health treatment.  The VA examiner did not address whether the Veteran's fibromyalgia was aggravating her depression prior to the time those complaints were first documented.  

In addition to this lack of clarity in the VA examiner's opinion, the RO's determination regarding the baseline level of disability is problematic.  Some demonstration of the baseline disability is necessary in order to show an increase in severity.  See 71 Fed. Reg. 52744-01.   If a physician determines that a service-connected condition has aggravated a nonservice-connected condition, it is reasonable to expect that that medical opinion would be based on evidence of the baseline and the current level of disability of the nonservice-connected condition.  Id.  Here, the RO's determination on this question would suggest that there was no degree of aggravation.  Specifically, if the Veteran's pre-aggravation baseline disability level was 30 percent and her post-aggravation disability level remained at 30 percent, there would have been, as a matter of law, no degree of aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995); 71 Fed. Reg. 52744-01.  This conflicts with the VA examiner's determination that there was aggravation.  

In light of these deficiencies in the record, this claim must be remanded to attempt to obtain the missing medical records and a retrospective medical opinion to accurately determine the baseline level of disability. See Chotta v. Peake, 22 Vet. App. 80 (2008).

The second reason for remanding this claim concerns her interrelated claim of service connection for PTSD.  She previously filed a claim of service connection for PTSD, but withdrew the claim in July 2015.  She then refiled the claim in December 2015.  The Board has referred the issue in the Introduction section of this decision to the Agency of Original Jurisdiction (AOJ) for further action.  At present, it is not within the Board's jurisdiction to address.  However, the Board notes that the medical records contain significant evidence concerning the severity of her PTSD and depression disorders.  This evidence rarely distinguishes the degree of severity separately attributable to each condition.  As such, the issue of service connection for PTSD is intertwined with the appeal for a higher rating for depression.  To the extent service connection remains denied for PTSD, a new VA examination is needed to determine the degree of severity separately attributable to each condition.  See Mittleider v.  West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that she submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

Also notify the Veteran that she may submit written statements from herself and/or from other people who have first-hand knowledge describing the history of her in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that she obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This must include all VA medical records prior to April 2008.  

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above should be documented in the claims file, and the Veteran notified of the results of any unsuccessful efforts.  

The Veteran also should be notified that she is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA examination(s) with a qualified medical professional to address the claimed sleep and headache disorders.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such sleep or headache conditions, when did that condition resolve?

(b)  For each condition, is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) For each condition, if, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  For each condition, is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  If not directly related to service, is any condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(f)  If not caused by another medical condition, has any condition been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to evaluate the current and past severity of her service-connected major depressive disorder.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's depressive condition.  The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  The examiner is also asked, to the extent possible, to specify what symptoms are associated with her depressive disorder distinct from her PTSD.  

Separately, the examiner is asked to determine the baseline level of severity prior to when the Veteran's depression was first aggravated by her fibromyalgia disorder.  In doing so, the examiner is asked to be as specific as possible in answering the following questions:

(a) When was the onset  of the Veteran's depression?

(b) When did the Veteran's fibromyalgia begin aggravating her depression?  

(c) How severe was the Veteran's depression prior to when her fibromyalgia began aggravating her depression?  (The examiner should distinguish, to the extent possible, those symptoms attributable solely to her depression rather than her PTSD.)  

In answering these questions, the examiner is asked to consider the totality of the evidence in determining when the onset and aggravation first manifested regardless of whether it was documented in her medical records.  The examiner should only rely on silence in the medical records if it can be explained why the silence in the records can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


